                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                           )
                                                        )
    V.                                                  )    Criminal No. 2:11-cr-00045-4
                                                        )    Civil Action No. 2: 15-cv-00600
    KEENAN BLACK,                                       )
                                                        )
                           Defendant.                   )


                                                   OPINION

Mark R. Hornak, United States District Judge

           Petitioner Keenan Black was sentenced to 300 months' imprisonment for drug- and

firearm-related offenses, a sentence which included a then-mandatory 180-month sentence for a

felon-in-possession charge, enhanced by the Armed Career Criminal Act. Before the Court is

Black's motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. Because

Black's aggregate sentence reflected an Armed Career Criminal enhancement that is now

unconstitutional in light of Johnson v. United States, he is entitled to vacatur on Count 14. And

because Count 14 formed part of a "sentencing package," that vacatur unbundles the sentencing

package, and the Court will order a full resentencing hearing.

         I. BACKGROUND

           In 2012, after a bench trial, this Court 1 found petitioner Keenan Black guilty of drug- and

firearm-related offenses at Counts 12, 13, and 14, of the Superseding Indictment. (Presentence

Investigation Report, ECF No. 1208 ("PSR"), , 3.) The United States Probation Office filed a

PSR reflecting that Defendant had a criminal history including four prior Delaware state felony

convictions: (1) Possession with Intent to Deliver a Controlled Substance (PSR , 43); (2)


1
 Judge Arthur J. Schwab was assigned to this case until he recused, pursuant to 28 U.S.C. § 455(a) on June 14,
2016, (see Order of Recusal, ECF No. 1509). Judge Mark R. Hornak was then randomly assigned to the case.
Possession of a Firearm During the Commission of a Felony (PSR           ~   45); (3) Conspiracy in the

Second Degree (PSR ~ 47); and (4) Trafficking in Cocaine (PSR ~ 48).

        The Probation Office calculated Black's total offense level to be 34, and his criminal

history category to be VI, which resulted in an advisory Guideline range of 360 months to life

imprisonment. (PSR      ~   38.) This calculation was based, in part, on two enhancements. First, the

Probation Office concluded that Black was a Career Offender under U.S.S.G. § 4Bl.1. (PSR             ~


33.) Second, the Office determined that because Count 14 was a conviction under 18 U.S.C. §

922(g)( 1), and he had at least three prior convictions for a violent felony or serious drug offense

under the law as it stood in 2013, Black was an Armed Career Criminal within the meaning of

U.S.S.G. § 4B 1.4. (PSR         ~   34.) Neither Black nor the Government objected to the PSR.

(Addendum to PSR, ECF No. 1245.)

        On May 7, 2013, the Court sentenced Black to sixty (60) months' imprisonment at Count

12, sixty (60) months' imprisonment at Count 13, and 180 months' imprisonment at Count 14,

with each term to be served consecutively to one another, for a total of 300 months'

imprisonment. (Judgment, ECF No. 1298.) The sentence at Count 14 reflected a mandatory

fifteen-year term under the Armed Career Criminal Act ("ACCA"), 18 U.S.C. § 924(e). United

States v. Black, 558 F. App'x 249, 249 (3d Cir. 2014). Black appealed, and a panel of the Third

Circuit affirmed. Id.

       Black then filed a Motion to Vacate under 28 U.S.C. § 2255. (Motion to Vacate, ECF No.

1427.) There, among other things, he alleged that his trial counsel ineffectively failed to object to

his ACC classification. The Court concluded that he had not demonstrated that Possession of a

Firearm During the Commission of a Felony was not an ACCA predicate offense, and that his

"applicable advisory guideline range and resultant sentence was driven by his status as a career



                                                       2
offender pursuant to 18 U.S.C. § 924(c) and the underlying federal offenses, not his designation

as an Armed Career Criminal." (Memorandum Order, ECF No. 1444 ("First § 2255 Order"), at

3-4.) Accordingly, the Court held, Defense Counsel's representation did not result in prejudice,

even if it was ineffective. (Id. at 4.)

         Then, in 2015, the Supreme Court decided Johnson v. United States, 135 S. Ct. 2551

(2015), which declared the ACCA's residual clause unconstitutional. Mr. Black then filed a

second petition for collateral relief in June of2016. 2 (Motion to Vacate, ECF No. 1507 ("Second

Motion to Vacate").) A Third Circuit panel authorized Mr. Black to file a second § 2255 motion

to determine Johnson's effect on his sentence. (Order, ECF No. 1517.) Then, in 2017, the

Supreme Court decided Beckles v. United States, 137 S. Ct. 886 (2017), which declared that the

identical residual clause in the United States Sentencing Guidelines was not subject to a void-for-

vagueness constitutional challenge. The Sentencing Commission revised the Guidelines in 2016

to remove the residual clause from the Career Offender Guideline, § 4B 1.2. See United States

Sentencing Commission, Guidelines Manual (2016).

         The Court has reviewed the aforementioned party submissions and the record before the

sentencing Court, as well as Mr. Black's Brief in Support of Motion to Vacate, ECF No. 1567

("Pet'r Br."), the Government's Response, ECF No. 1584 ("Gov't Br."), Mr. Black's Reply, ECF

No. 1590 ("Pet'r Reply"), Mr. Black's Notice of Supplemental Authority, ECF No. 1592 ("Pet'r

Supp."), the Government's Response Re: 1592 Supplement, ECF No. 1599 ("Gov't Response to

Pet'r Supp."), Mr. Black's Supplement Concerning Hester, ECF No. 1627 ("Pet'r Br. Re:



2
  On August 5, 2015, then-Chief Judge Joy Flowers Conti appointed the Federal Public Defender for the limited
purpose of representing any indigent defendant sentenced in the Western District of Pennsylvania who may be
eligible for collateral relief based on Johnson v. United States, 135 S. Ct. 255 I (2015). See In re: Petitions/or
Retroactive Application a/Johnson v. United States, 135 S. Ct. 2551 (2015), Misc. No. 15-593 (W.D. Pa. Aug. 5,
2015). Consistent with that appointment, the Federal Public Defender filed the petition for collateral relief here at
ECF No. 1507.

                                                                3
Hester"), and the Government's Supplement Concerning Hester, ECF No. 1628 ("Gov't Br. Re:

Hester"). The Court held Oral Argument on December 4, 2018. (Minute Entry, ECF No. 1624.)

The matter is now ripe for disposition.

    II. ANALYSIS

        Under 28 U.S.C. § 2255(a), a federal prisoner may file a motion to vacate her sentence

"upon the ground that the sentence was imposed in violation of the Constitution or laws of the

United States, or that the court was without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral

attack." 28 U.S.C. § 2255(a). "[R]elief under§ 2255 is available only when 'the claimed error of

law was a fundamental defect which inherently results in a complete miscarriage of justice."'

United States v. Travillion, 759 F.3d 281, 288 (3d Cir. 2014) (quoting Davis v. United States,

417 U.S. 333,346 (1974)). Some federal sentencing errors, such as a "formal violation of Rule

11" of the Federal Rules of Criminal Procedure, will not be cognizable. United States v.

Timmreck, 441 U.S. 780, 782 (1979). However, an erroneous sentence, imposed in violation of

the Constitution, or in excess of the statutory maximum, will be cognizable. See, e.g., United

States v. Newbold, 791 F.3d 455, 459 (4th Cir. 2015); United States v. Shipp, 589 F.3d 1084,

1091 (10th Cir. 2009) (stating that a defendant who "does not constitute an armed career criminal

... [has] received a punishment that the law cannot impose on him").

       Mr. Black now contends that his sentence is illegal because he remains neither an Armed

Career Criminal nor a Career Offender under Johnson and the current Guidelines. (Pet'r Br., at

2-3.) The Government does not disagree that Johnson renders Mr. Black's sentence at Count 14

invalid, but urges that the appropriate relief (if any is to be granted at all) is not resentencing but

rather the entry of an amended sentencing judgment to re-apportion the 300-month sentence



                                                      4
between Counts 12, 13, and 14 while reducing the sentence at Count 14 to no more than the

ACCA statutory maximum of 120 months. (Gov't Br., at 4.)

           a. Gatekeeping Requirements

       On a second or successive § 2255 motion, even when authorized by the Court of Appeals,

this Court must first consider whether the motion relies on "a new rule of constitutional law,

made retroactive to cases on collateral review by the Supreme Court, that was previously

unavailable." 28 U.S.C. § 2255(h)(2); accord 28 U.S.C. § 2244(b)(2)(A). For such motions, ''a

new rule is not 'made retroactive to cases on collateral review' unless the Supreme Court holds it

to be retroactive." Tyler v. Cain, 533 U.S. 656, 663, (2001). The Supreme Court in Welch v.

United States declared Johnson retroactive to cases on collateral review, 136 S. Ct. 1257, 1268

(2016), and therefore Mr. Black's motion based on Johnson, contending that he was unlawfully

sentenced under the now-unconstitutional residual clause, satisfies § 2255's gatekeeping

provision. See United States v. Peppers, 899 F.3d 211,220 (3d Cir. 2018).

           b. ACCA Designation

       Mr. Black argues that his ACCA-enhanced sentence at Count 14 now exceeds the

statutory maximum of 120 months because at least two of his convictions found to be qualifying

ACCA predicate offenses no longer qualify as convictions for a "violent felony" or a "serious

drug offense" in light of Johnson. (Pet'r Br., at 4.) The Government does not contest this

argument, though it does not expressly concede the point. The convictions identified as ACCA

predicates in the PSR were ( 1) a 2000 Delaware conviction for Possession with Intent to Deliver

a Controlled Substance, (2) a 1999 Delaware conviction for Possession of a Firearm During the

Commission of a Felony, (3) a 2005 Delaware conviction for Second-Degree Conspiracy to




                                                   5
commit assault, and (4) a 2005 Delaware conviction for Trafficking in Cocaine. (PSR ~~ 34, 43,

45, 47 & 48.)

       On direct appeal, the Government conceded that Mr. Black's Delaware conviction for

trafficking is "neither a violent felony nor a serious drug offense" and therefore does not qualify

as an ACCA predicate. Black, 558 F. App'x at 250 & n.3. Mr. Black contends that his conviction

for Second-Degree Conspiracy is not an ACCA predicate either, and therefore he has at

maximum two qualifying convictions post-Johnson, and thus the ACC designation no longer

applies. (Second Motion to Vacate, at 4.) The Court concludes that Mr. Black's Delaware

Conspiracy conviction does not satisfy the ACCA's force clause or its enumerated offenses

clause, and it is therefore not a valid ACCA predicate.

       Because Johnson invalidated the ACCA's residual clause, a prior conviction can only

qualify as a "violent felony" if it contains an element of force or matches the elements of an

enumerated offense. 18 U.S.C. § 924(e)(2)(B). When considering whether a prior conviction

qualifies as a violent felony, the Court begins with the "categorical approach," which compares

the elements of the crime of conviction to the elements of a generic version of the crime. United

States v. Mayo, 901 F.3d 218, 224-25 (3d Cir. 2018). Because conspiracy is not one of the

ACCA's enumerated offenses, it must meet the requirements of the force clause to qualify as a

predicate offense. Thus, the Court must compare Delaware's conspiracy statute with the

definition of "violent felony" set forth in the ACCA' s force clause.

       In 2005, when Mr. Black was convicted of second-degree conspiracy, the Delaware

statute applied when a person, "when intending to promote or facilitate the commission of a

felony,"




                                                     6
        (1) Agrees with another person or persons that they or 1 or more of them will
        engage in conduct constituting the felony or an attempt or solicitation to commit
        the felony; or
        (2) Agrees to aid another person or persons in the planning or commission of the
        felony or an attempt or solicitation to commit the felony; and the person or
        another person with whom the person conspired commits an overt act in
        pursuance of the conspiracy.

11 Del. Code Ann. tit. 11, § 512 (2004 ed.). A prior conviction will qualify under the force

clause if it "has as an element the use, attempted use, or threatened use of physical force against

the person of another." 18 U.S.C. § 924(e)(2)(B). Force here means "violent force," "capable of

causing physical pain or injury to another person." Johnson v. United States, 559 U.S. 133, 138-

40 (2010). Under the categorical approach, the Court looks to the text of the statute and may also

consider Delaware caselaw. See Mathis v. United States, 136 S. Ct. 2243, 2256 (2016).

        Mr. Black advances three reasons why the Delaware conspiracy statute's elements do not

meet the force clause's requirements: ( 1) the jury does not have to be unanimous on whether the

defendant or a co-conspirator committed an overt act; (2) the jury does not have to be unanimous

on the overt act itself; and (3) the statute does not require that the overt act entail the use of force.

The Government does not contest these arguments.

       As a preliminary matter, the Court observes that, facially, none of the elements of the

Delaware conspiracy crime requires the "use, attempted use, or threatened use of physical force

against the person of another," 18 U.S.C. § 924( e )(2)(B)(i). Delaware Courts have held that "all

that is necessary" for a conspiracy is that ( 1) "an agreement was made" between the defendant

and a co-conspirator and (2) that "either Defendant or [a co-conspirator] took an overt act." State

v. Lemons, 2010 WL 1175200, at *4 (Del. Super. Ct. Mar. 29, 2010), ajf'd, 32 A.3d 358 (Del.

2011 ); see State v. Pottinger, No. Cr. A. IN93-02-1994, 1994 WL 682532, at * 1 (Del. Super. Ct.

Nov. 3, 1994), aff'd sub nom. Wanamaker v. State, 659 A.2d 229 (Del. 1995).



                                                       7
       What is more, the defendant need not personally commit an overt act in furtherance of the

conspiracy. Id. The statute therefore does not require that the defendant use, threaten, or attempt

the use of force. Finally, the overt act itself need not entail the use, attempted use, or threatened

use of violent physical force against another. See Younger v. State, 979 A.2d 1112 (Table) (Del.

2009) ("An overt act in support of a charge of conspiracy need not be a completed crime or even

an act that would amount to a substantial step in furtherance of the underlying felony; rather, it

'may be any act in pursuance of or tending toward the accomplishment of the conspiratorial

purpose.'" (quoting Commentary, Del. Crim. Code §§ 511 & 512 (1972 ed.))). The statute's

elements therefore do not satisfy the force clause.

       Nor does the statute's text permit the Court to use the "modified categorical approach"

and review Shepard documents to determine whether Black's conviction qualifies under the

ACCA. A Court may only consider Shepard documents when the statutory crime is divisible,

listing multiple alternative elements, such that the statute effectively creates several different

crimes. Descamps v. United States, 133 S. Ct. 2276, 2285 (2013). The Court may not consult

such documents under the modified categorical approach when the statute defines the crime in

terms of alternative means of committing the same crime. Mathis, 126 S. Ct. at 2256. To

determine whether listed alternatives are elements or means, the Court must consider the

statute's text, and whether "the statutory alternatives carry different punishments" or "identify

which things must be charged (and so are elements) and which need not be (and so are means)."

Id. at 2249. The Court may also consider state court decisions. Id.

       Here, to convict for second-degree conspiracy, the prosecution must prove beyond a

reasonable doubt that the defendant and a co-conspirator agree to commit a felony, and that

either the defendant or a co-conspirator commits an overt act. Lemons, 2010 WL 1175200, at *2.



                                                      8
These are the crime's elements. The jury does not have to agree on the overt act committed in

order to find the defendant guilty. Dougherty v. State, 21 A.3d 1, 7 (Del. 2011) (declining to

impose a unanimity requirement for conspiracy conviction). Therefore, the potential set of overt

acts sufficient to commit second-degree conspiracy does not constitute a set of alternative

elements, but rather alternative means of committing the same crime. See Mathis, 136 S. Ct. at

2256. Because the overt act's specifics "need neither be found by a jury nor admitted by a

defendant," the facts related to the overt act "cares not a whit about them," id. at 2248. The

modified categorical approach does not apply here.

       A Delaware second-degree conspiracy conviction does not have force as an element.

Therefore, Mr. Black's conviction of that crime does not necessarily establish a violent felony,

and is not a valid ACCA predicate. It follows that, because the Third Circuit determined on

appeal that Mr. Black's trafficking conviction was also not a predicate offense, Black could have

only received the ACCA designation under the now-unconstitutional residual clause. His

sentence at Count 14 is therefore legally erroneous.

           c. Prejudice

       Having determined that Black was sentenced at Count 14 pursuant to the ACCA's now-

unconstitutional residual clause, the Court "must resolve whether that error was harmless."

United States v. Peppers, 899 F.3d 211, 236 (3d Cir. 2018). This requirement is sometimes

referred to as "actual prejudice." Brecht v. Abrahamson, 507 U.S. 619, 637 (1993), abrogated in

part on other grounds by Mitchell v. Esparza, 540 U.S. 12 (2003) (per curiam). The Government

contends that Black's erroneous ACC designation did not prejudice him, pointing to the

sentencing Court's statement in Black's first § 2255 proceeding that his Career Offender

designation actually "drove" the sentence. For his part, Mr. Black urges that his ACCA sentence



                                                       9
prejudiced him because without it, he could today be resentenced under Guidelines that do not

contain a residual clause for the Career Offender Guideline, and therefore his Guideline range

would be significantly lower.

       At the outset, it strikes the Court that Mr. Black's prejudice argument presents a chicken-

egg problem. "[H]armless-error review for a sentencing error requires a determination of

whether the error 'would have made no difference in the sentence."' United States v. Lewis, 802

F.3d 449,455 (3d Cir. 2015) (en bane) (quoting Parker v. Dugger, 498 U.S. 308, 319 (1991)).

To decide whether the ACCA sentence "made no difference," Mr. Black urges the Court to

consider his Career Offender sentence, imposed at Count 13. He argues that under current law,

he would no longer be designated a Career Offender, and therefore the continued viability of his

ACCA sentence prejudices him. But to consider any arguments related to Black's status as a

Career Offender, the Court would have to first determine that his § 2255 petition had merit, that

is, that the ACCA sentence prejudiced him. However, the Court need not decide "which came

first," that is, whether the Career Offender designation by itself opens the door to broader

consideration of the sentence. The sentencing Court's specific imposition of 180 months at

Count 14 is, post-Johnson, error enough to review the entire sentence.

       In support of its argument that the ACCA-enhanced sentence was not prejudicial, the

Government directs the Court's attention to Judge Schwab's pre-Johnson statement in denying

Black's first § 2255 motion, that "Defendant's applicable advisory guideline range and resultant

sentence was driven by his status as a career offender ... , not his designation as an Armed

Career Criminal." (First § 2255 Order, at 3-4.)

       The Court will decline to treat Judge Schwab's statements as barring Mr. Black's claims.

This does not mean, as the Government insists, that the Court makes "an implied finding that



                                                   10
Judge Schwab was wrong," (Gov't Br. Re: Hester, at 8). Rather, the Court recognizes that Judge

Schwab made such a statement without the important context that Johnson now provides-that

the ACCA enhancement was based on an unconstitutional provision of law.

       Additionally, Judge Schwab made that statement in the context of deciding whether Mr.

Black's ineffective-assistance-of-counsel claim was viable. Mr. Black had argued that counsel

ineffectively failed to object to his classification as an Armed Career Criminal. (First § 2255

Order, at 3.) First, the Court concluded (again, pre-Johnson) that Black did not carry his burden

to show that he had a meritorious objection to his ACC classification and therefore his

ineffective-assistance claim failed. (Id.) Second, the Court noted that "regardless of whether

[representation] was arguably ineffective," Black could not show prejudice because his career

offender status drove his sentence. (Id. at 3-4.)

       A more complete view of Judge Schwab's Order denying Mr. Black's first§ 2255 motion

therefore reveals that the sentencing Court was providing an alternative, additional ground for

finding that Black's representation was not ineffective. To give such a statement talismanic

treatment over Black's second § 2255 claim, when the legal landscape surrounding the ACCA

has changed in ways the sentencing Court could not have anticipated, would call into question

the fundamental fairness and integrity of these proceedings, see United States v. Hester, 910 F.3d

78, 91 (3d Cir. 2018).

       Having determined to not give Judge Schwab's pre-Johnson statement preclusive effect

on Mr. Black's claims, the Court turns to whether, as the Government asserts, the erroneous

ACC designation was nonetheless harmless because the sentencing Court could have imposed

the same 300-month sentence, just apportioned differently. The Court concludes that merely re-

apportioning the sentence to correct the error at Count 14, and thereby necessarily increasing the



                                                    11
sentence on one of the other counts of conviction-without a resentencing hearing-would clash

with principles of fairness and due process central to the sentencing process. Cf Rosales-Mireles

v. United States, 138 S. Ct. 1897, 1908 (2018) ("[W]hat reasonable citizen wouldn't bear a

rightly diminished view of the judicial process and its integrity if courts refused to correct

obvious errors of their own devise that threaten to require individuals to linger longer in federal

prison than the law demands?" (quoting United States v. Sabillon-Umana, 772 F.3d 1328, 1333-

34 (10th Cir. 2014) (Gorsuch, J.))).

       The Third Circuit has also recently required resentencing to correct a procedural

sentencing error, when the district court first applied an improper four-point Guidelines

enhancement, but then, doubting whether that enhancement should truly apply, varied downward

four levels "in reference to '[i]f that four-point guideline adjustment had not applied."' Hester,

910 F.3d at 91 (quoting record on appeal). The district court effectively anticipated its own

sentencing error and imposed the sentence as if the enhancement did not apply in the first place.

See id. The Third Circuit nonetheless vacated and remanded for resentencing, reasoning that,

even though the district court intended to "rectify a likely Guidelines miscalculation when

imposing the sentence," "we will not rely on conjecture to conclude that the District Court

necessarily would have imposed the same sentence absent the error." Id.

       The Hester Court specifically rejected the Government's contention that resentencing

would be a "pointless formality," and stressed that correcting such errors ensures fairness and

integrity, and "prevent[s] the erosion of public confidence in our judicial system." Id. at 91

(citing Rosales-Mireles, 138 S. Ct. at 1908).

       The Government argues that Hester is inapposite because its posture (direct review)

differs from the posture here (collateral review). (Gov't Br. Re: Hester, at 1.) The Government is



                                                    12
correct that collateral challenges face more stringent review than direct appeals of sentences. See

United States v. Travillion, 759 F.3d 281, 288 (3d Cir. 2014). But the Government's logic elides

that Mr. Black's ACC sentence at Count 14 is unconstitutional under Johnson. The interests in

finality in sentencing must be at a lower ebb when one of a group of sanctions offends the

Constitution. Collateral review "does not encompass all claimed errors in conviction and

sentencing," Bousley v. United States, 523 U.S. 614,621 (1998), but it does encompass an error

of constitutional magnitude.

         Hester's logic informs the analysis here. The Court cannot be sure that the original

sentencing Court would have imposed the same sentence at Count 14 absent the ACCA

enhancement. 3 Although the Guidelines range, and not any statutory minimum, is the "lodestar"

for sentencing, Molina-Martinez, 136 S. Ct. at 1345, it cannot be ignored that the sentencing

Court was bound to apply a 180-month statutory minimum at Count 14. Mr. Black was

sentenced to 60 months each at Counts 12 and 13, and an additional 180 months at Count 14, all

to be served consecutively to one another.

         It may well be that the statutory minimum 180 months at Count 14 did not bear on the

Court's overall calculation, and that the Court, seeking to impose 300 months' imprisonment,

merely apportioned a sentence driven by career offender considerations the way it did to reflect

that, at the time, the law required a 180-month sentence at Count 14. Indeed, today the

sentencing Court might have made the same choice as to the overall consolidated sentence

length. But at the time, the law compelled the sentencing Court to sentence Mr. Black to no

fewer than 180 months at Count 14, to be served consecutively, based on his ACC designation.

What is more, the sentencing Court saw fit at the time to sentence Black to only 60 months at


3
  And given the sentencing process and reasoning applied by the district court in Hester, it is not at all apparent to
this Court that, post-Hester, a "it would have come out the same" analysis retains any vitality.

                                                                13
Count 12, which carried a Guidelines Career Offender enhancement, despite its later statement

that the Career Offender designation drove the sentence. The Court will not rely on post-hoc

conjecture to conclude that the erroneous ACC enhancement had no effect on the sentencing

Court's intent. Nor will the Court ignore that the sentence at Count 14 was imposed under a now-

unconstitutional provision of law.

       The Government also insists that any ACCA error did not prejudice Mr. Black because

his overall sentence could have been fashioned differently, that is, apportioned differently among

Counts 12, 13, and 14. It cites United States v. Goode, in which a panel of the Third Circuit

affirmed the defendant's sentence even though the district court imposed statutory minimum

sentences for some of the defendant's convictions that should have received no sentence at all

under double jeopardy principles. 2018 WL 4566267, at *2 (3d Cir. Sept 24, 2018).

       The panel in Goode explained that the defendant "concedes that, even if he could not be

sentenced to three consecutive terms on Counts 8, 9, and 10 involving Citizens Bank, he still

could have received three consecutive sentences on counts that span three different banks. Thus,

even under [his] line of reasoning, his claim still fails because he could have received the same

sentence, albeit fashioned in a different way." Id. at *2. That is, because the petitioner in Goode

was convicted of, inter alia, twenty-five (25) counts of aggravated identity theft associated with

three different banks, his sentence (which included three consecutive tenns for three of the

aggravated identity theft counts) could have been fashioned differently and was therefore not

erroneous.

       Here, the Government reasons that because the sentencing Court could have (post-

Johnson) apportioned the sentence differently, for example, by sentencing Mr. Black to 240

months at Count 12, to be served concurrently with the statutory maximum 120 months at Count



                                                    14
14, and a consecutive 60 months at Count 13, Mr. Black cannot have been prejudiced by the

sentence at Count 14. The Government insists that, based on Goode's logic, "there was, at most,

an apportionment error between the multiple counts of conviction." (Gov't Br. Re: Hester, at 6.)

       But there is more than a mere apportionment error here. Absent the ACCA enhancement,

the sentence at Count 14 is now "in excess of the maximum allowed by law," 28 U.S.C. §

2255(a). And under the principles vigorously reaffirmed in Hester, this Court cannot be sure that

the statutory mandatory minimum at the time did not influence the overall sentence. See United

States v. Vasquez-Lebron, 582 F.3d 443, 447 (3d Cir. 2009) ("It is difficult to conclude that a

District Court would have reached the same result in a given case merely because it could have

reasonably imposed the same sentence on a defendant."). Mr. Black has therefore shown that the

Court cannot be certain the ACCA sentence "would have made no difference." He has

established prejudice, and his claim is cognizable.

           d. Appropriate Form of Collateral Relief

       Section 2255 provides a "flexible remedy." Andrews v. United States, 373 U.S. 334, 339

(1963). In the face of a meritorious § 2255 claim, a district court has the discretion to choose

between discharging the petitioner, resentencing the petitioner, correcting the petitioner's

sentence, or granting the petitioner a new trial. 28 U.S.C. § 2255(b). When only the sentence, but

not the conviction, suffers legal infirmity, the "discharging" or "granting a new trial" options are

off the table. A defective sentence may only be corrected by resentencing or correcting the

sentence. United States v. Torres-Otero, 232 F.3d 24, 30 (1st Cir. 2000).

       The Government urges that, to the extent that Mr. Black is entitled to § 2255 relief, the

Court should at most amend the sentencing judgment to re-apportion the 300-month sentence

between Counts 12-14 by reducing the sentence at Count 14 to no more than the non-ACC



                                                      15
statutory maximum of 120 months. (Gov't Br., at 4.) Mr. Black, on the other hand, argues that if

the Court vacates his ACCA sentence, it must also resentence him on all counts of conviction.

(Pet'r Br., at 20.)

         The Third Circuit has held that the "sentencing package doctrine" permits district courts

to recalculate the aggregate sentence when a petitioner's § 2255 motion challenges one of

multiple, interdependent convictions. United States v. Davis, 112 F.3d 118, 120-21 (3d Cir.

1997).

         The sentencing package doctrine counsels that:

         [W]hen a defendant is found guilty on a multicount indictment, there is a strong
         likelihood that the district court will craft a disposition in which the sentences on
         the various counts form part of an overall plan. When a conviction on one or more
         of the component counts is vacated, common sense dictates that the judge should
         be free to review the efficacy of what remains in light of the original plan, and to
         reconstruct the sentencing architecture upon remand, within the applicable
         constitutional and statutory limits, if that appears necessary in order to ensure that
         the punishment still fits both crime and criminal.

Id. at 122 (quoting United States v. Pimenta-Redondo, 874 F.2d 9, 14 (1st Cir. 1989).

         In Davis, the Court noted that "[t]he plain language of § 2255 does not support

[petitioner's] argument that in all circumstances, the court is limited in its resentencing options to

only the count challenged in the motion." Id. at 121. Further, "the plain language does not restrict

the word 'sentence' and authorizes the court to act 'as may appear appropriate.' Thus, it confers

upon the district court broad and flexible power in its actions following a successful § 2255

motion." Id. (citation omitted) (quoting United States v. Hillary, 106 F.3d 1170, 1171-72 (4th

Cir. 1997)).

         The Third Circuit so far has applied the sentencing package doctrine only where a

conviction, not only a sentence, has been vacated. See United States v. Miller, 594 F.3d 172,

181-82 (3d Cir. 2010); Davis, 112 F.3d at 122. Panels of the Third Circuit, however, have


                                                      16
applied the doctrine to vacated sentences. United States v. Furno, 513 F. App'x 215 (3d Cir.

2013); United States v. Brown, 385 F. App'x 147 (3d Cir. 2010). Other courts have also applied

the doctrine to cases in which a sentence, and not a conviction, was vacated. See, e.g., United

States v. Catrell, 774 F.3d 666,670 (10th Cir. 2014).

       Furthermore, § 2255's text does not suggest that the sentencing package doctrine should

apply only to vacated convictions. Rather, the statute entitles "[a] prisoner in custody under [an

illegal] sentence" to "move the court which imposed the sentence to vacate, set aside, or correct

the sentence." 28 U.S.C. § 2255(a).

       The Court sees no principled reason why the sentencing package doctrine should not

apply in cases where, as here, the Court of Appeals has affirmed a prisoner's conviction, and on

a second § 2255 petition, a portion of his sentence is found unconstitutional. Johnson has had

profound effects on federal sentencing law, one of which is providing new grounds for vacating a

sentence even in the absence of a computational error or a defective conviction.

       The Government is correct that under Beckles, a challenge to the residual clause of the

advisory Career Offender Guideline is not cognizable grounds to grant a § 2255 petition. See

Beckles v. United States, 13 7 S. Ct. 886, 892 (20 I 7). But Beckles does not eliminate this Court's

discretion, when considering the relief available to a petitioner who successfully challenges an

improper ACC designation, to consider the efficacy of Mr. Black's sentence to ensure it "still fits

both crime and criminal." Pimenta-Redondo, 874 F.2d at 14.

       A defendant's sentences merit review under the sentencing package doctrine if the

sentencing Court viewed the original sentence as a package. United States v. Fowler, 749 F.3d

IO 10, IO 17 (1 Ith Cir. 2014 ). When one such component is set aside, or "unbundled," the Court

has the authority to recalculate the sentence. Id; see United States v. Townsend, 178 F.3d 558,



                                                    17
567 (D.C. Cir. 1999) ("[W]hen a defendant is found guilty on a multicount indictment, there is a

strong likelihood that the district court will craft a disposition in which the sentences on the

various counts form part of an overall plan," and if some counts are vacated, "the judge should

be free to review the efficacy of what remains in light of the original plan.").

       The Government contends that Mr. Black's ACC-enhanced sentence or conviction at

Count 14 is not an interdependent count because, it argues, the Guideline range flowed from the

conviction at Count 13. (Gov't Br., at 4.) Its authority for this proposition, however, is not on all

fours. See United States v. Zareck, 662 F. App'x 110, 113 (3d Cir. 2016) (noting that the

defendant "explicitly acknowledge[d] that his initial sentence did not involve interdependent

counts"); United States v. Ciavarella, 716 F.3d 705, 735 (3d Cir. 2013) (holding that the vacated

count did not affect the defendant's "total offense level, Guideline range, or sentence" (emphasis

added)). Given that the sentencing Court here apportioned all of the sentences to run

consecutively (even though not required by statute), and imposed the statutorily mandated (but

now legally excessive) 180-month sentence at Count 14, and given Hester's admonitions

regarding the avoidance of conjecture, the Court cannot presume that the sentence at Count 14

did not affect the overall sentencing package.

       The Court concludes that the sentencing Court considered the sentences at Counts 12, 13,

and 14 to be part of the same sentencing package when it imposed sentence. The sentencing

Court determined that Counts 12 and 14 involved "substantially the same harm" and should

therefore be grouped under U.S.S.G. § 3D1.2. (PSR           ~   24.) In the resentencing-on-remand

context, the Third Circuit has held that "[c]ounts that were grouped pursuant to the Sentencing

Guidelines at the original sentencing are interdependent, such that the vacation of one of the




                                                     18
grouped counts requires a de novo sentencing." United States v. Diaz, 639 F.3d 616,619 (3d Cir.

2011) (quoting Miller, 594 F.3d at 182).

        The Government also argues that resentencing, though within the Court's discretion, is

nonetheless inappropriate because "the goal of§ 2255 review is to place the defendant in exactly

the same position he would have been had there been no error in the first instance." (Gov't Br,

1584, at 4 (quoting United States v. Hadden, 475 F.3d 652, 665 (4th Cir. 2007) (citation

omitted)).) Section 2255's aims therefore, according to the Government, do not support placing a

petitioner in a "better" position than if there were no error. (Id.)

       The Government's cited cases, however, illustrate that Courts have been concerned

primarily with whether 2255 relief will place a petitioner in a worse petition. In Hadden, for

instance, in the context of the quote above, the Fourth Circuit pointed out that "[w]ere we to hold

that a successful § 2255 petitioner who received a corrected sentence or a resentencing had to

obtain a COA to appeal matters relating to the propriety of his new sentence, he would be placed

in a worse situation than he would have been had there been no error in the first instance."

Hadden, 475 F.3d at 665; see United States v. Silvers, 90 F.3d 95, 99 (concluding that an

appellate court may impose a conviction for a lesser-included offense when vacating a greater

erroneous conviction, and this is not double punishment because the defendant is "placed in

exactly the same position in which he would have been had there been no error in the first

instance").

        In a non-precedential opinion, however, a panel of the Fourth Circuit rejected a

petitioner's request to be sentenced under the current Career Offender Guideline, in part because

he sought "to be placed in a better position," in contravention of what the panel interpreted to be

§ 2255's goals as stated in Hadden. United States v. Davis, 708 F. App'x 767, 770 (4th Cir.



                                                       19
2017). Seizing on this, the Government avers that any relief that would improve Mr. Black's

position vis-a-vis sentencing runs counter to § 2255's aims.

       As a preliminary matter, in Davis, the district court imposed concurrent sentences for the

ACCA and Guideline Career Offender counts of conviction. Id. at 768. But more fundamentally,

this Court declines to accept the Government's extrapolation from Davis that a bedrock principle

of§ 2255 law is that granting resentencing relief somehow "rewards" a successful petition and is

therefore improper. Section 2255 relief is certainly a floor-a Court may not place the petitioner

in a worse position than she was before. But it is not also a ceiling. By its terms, § 2255 corrects

errors with consequences of constitutional and statutory proportions. In some instances,

correcting a sentence imposed in violation of the Constitution or laws permits resentencing on

terms that differ from those of the original sentencing, namely because the law of the land has

changed. To automate re-apportionment and foreclose resentencing in such instances would

contravene § 2255's purpose of correcting legally erroneous sentences. Cf Gomori v. Arnold,

533 F.2d 871, 874 (3d Cir. 1976).

       Nor does Goode mandate this Court to re-apportion Mr. Black's sentence and go no

further. As explained above, there, a panel of the Third Circuit affirmed the defendant's three

consecutive sentences for identity theft convictions stemming from his criminal activity at

Citizens Bank. Goode, 2018 WL 4566267, at *1-2. Here, while the Court could re-apportion Mr.

Black's sentences to preserve the original 300-month sentence, Goode's reasoning does not

require re-apportionment in lieu of resentencing. This conclusion reflects the flexibility § 2255

affords this Court in fashioning a remedy. See Davis, 112 F.3d at 121.




                                                    20
   III. CONCLUSION

       For the foregoing reasons, Mr. Black's Motion to Vacate, at ECF No. 1507, will be

GRANTED. An appropriate Order will foll




                                          Mark R. Hornak
                                          United States District Judge

Dated: January 16, 2019
cc:    All counsel of record




                                                21
